DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections. Some examples are noted below:
Claim 1 line 9 calls for “the separator”; claim 1 line 7 calls for “at least one separator”; it is unclear if and how they are related.
Claim 1 is indeterminate in scope since one cannot determine the metes and bounds for “distance D” and “predetermined safety value Dmax”.  
Claim limitation “transverse reinforcing means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 
Throughout the remaining claims, applicant needs to clarify whether “transverse reinforcing means” invokes 112 6th paragraph or not (see discussion above).
Claim 2 is indefinite and indeterminate in scope since one cannot determine the values the equations yield.  
Claim 2 is incomplete because at line 6, the “cross section” of what?. 
Claim 2 is indeterminate in scope since one cannot determine the metes and bounds of “position of maximum resistance”.
Claim 3 calls for “the marker-separator”, “said marker-separator”’ claim 1 calls for “at least one marker-separator”; it is unclear if and how they are related.
Claim 3 line 3 calls for “a longitudinal bar”; claim 1 calls for “a plurality of longitudinal bars”; it is unclear if and how they are related.
Claim 4 line 1 calls for “a plurality of first markers”; claim 1 calls for “at least one marker”; it is unclear if and how they are related.
Claim 6 line 1 calls for “the marker-separator”; claim 1 calls for “at least one marker-separator”; it is unclear if and how they are related.
Claim 7 line 1 calls for “the marker”; claim 1 calls for “at least one marker”; it is unclear if and how they are related.
Claim 8 is similarly rejected as claim 1 above.
Throughout claim 8, claim 8 calls for “a separator” and “at least one marker-separator” and “a retaining pile” and “a marker” ……; claim 1 calls for “at least one separator” and 
Claim 9 is similarly rejected as claim 2 above.
Claim 10 is similarly rejected as claim 3 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 1708277) in view of either Tolliver or Tolliver (US 4441527, 4467995).
Martin discloses system with markers (12) for placing a retaining pile with a symmetrical reinforcement (5,6, see Fig. 1), the symmetrical reinforcement comprises a plurality of longitudinal bars (6) arranged parallel to each other, the ends of which are arranged forming a circumference, and transverse reinforcing means (5), in the form of circular frames or at least one helix, externally surrounding the longitudinal bars (6), at least one separator (at least one of member 12) is arranged on the transverse reinforcing means 
Martin discloses the invention substantially as claimed.  However, Martin is silent about the reinforcement being asymmetrical wherein at least two longitudinal bars have different diameters and/or between several consecutive longitudinal bars there are at least two different distances.
Tolliver ‘527 and Tolliver ‘995 both teach reinforcement being asymmetrical wherein at least two longitudinal bars have different diameters and/or between several consecutive longitudinal bars there are at least two different distances (32,52, see Fig.2; 11,22, Figs. 2,3).  It would have been considered obvious to one of ordinary skill in the art to modify Martin to have the reinforcement be asymmetrical wherein at least two longitudinal bars have different diameters and/or between several consecutive longitudinal bars there are at least two different distances as taught by either Tolliver since such a modification would be based on load resistance design.

Re claim 3, Martin lacks a stop arranged on the transverse reinforcing means and after the marker-separator, so that said marker-separator is retained on one of its sides by a longitudinal bar and on the other by the stop. 
Tolliver ‘527 and ‘995 both teach a stop (53, Fig. 2; 11,11a, Fig. 12) ) arranged on the transverse reinforcing means and after the marker-separator, so that said marker-separator (25;10,12) is retained on one of its sides by a longitudinal bar (32,52; 11,22) and on the other by the stop. It would have been considered obvious to one of ordinary skill in the art to further modify Martin by substituting the marker-separator and the including the stop means arrangement as taught by either Tolliver for the marker-separator disclosed by Martin since such a modification facilitates the insertion of the reinforcement cage into the sleeve.
Re claim 4,  Martin (as modified above) teaches a plurality of first markers (this is considered each corner of member 7 of Martin) arranged in a row extending longitudinally along the asymmetrical reinforcement.
Re claim 5, it would have been considered obvious to one of ordinary skill in the art to further modify Martin (as modified above) to include a label with the predetermined safety value (see page 2 line 67+ “clearance” equivalent to safety value) and attached to the asymmetrical reinforcement and/or to the guide wall or sleeve since such a notification system will alert the installer to the necessary spacing required.

Re claims 8-10, the recited method steps for the installation of the reinforcement cage are considered obvious in view of the combination of references above. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of either Tolliver ‘ 527 or ‘995 as applied to claim 1 above, and further in view of Cloud (US 5542785).
Martin (as modified above) discloses the invention substantially as claimed.  However, Martin (as modified above) lacks a wheel-type linear marker separator.  Cloud teaches a wheel-type linear marker separator (see Figure 1).  It would have been considered obvious to one of ordinary skill in the  art to further modify Martin (as modified above) to have the marker separator be the linear wheel type as taught by Cloud since such a modification facilitates the inserting of the reinforcement cage into the sleeve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
9/28/2021